DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant's election with traverse of Group I, claims 1-13 and 17, in the reply filed on 07/11/2022 is acknowledged.  New claims 18-20 were added, and they read on the elected invention of Group I.
The traversal is on the grounds that (i) the Office has not shown a requisite search burden to restrict the claims; and (ii) the Office is precluded from independently determining lack of unity where the International Searching Authority has already determined unity to be present.  
With respect to argument (i), this is not found persuasive because search burden is applicable to applications filed under 35 U.S.C. § 111(a); it does not apply to applications filed under 35 U.S.C. § 371.  See MPEP §§ 801, 808.02.  Because the instant application is filed under the provision(s) of 35 U.S.C. § 371, the search burden requirement of applications filed under 35 U.S.C. § 111(a) would not apply.
With respect to argument (ii), the standard for breaking unity is whether the shared technical feature is novel or non-obvious.  If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.  MPEP § 1850(II), fourth paragraph.  The restriction dated 05/12/2022 showed that the shared technical feature is known in view of US 2016/0115576 (A1) to Long et al., and applicant did not dispute the teachings of Long et al.  Thus, the examiner has satisfied the criteria to show lack of unity among claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are pending.  Claims 3-7 and 11 are currently amended.  Claims 18-20 are new.
Claims 1-13 and 17-20 are presented for examination on the merits.  Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were submitted on 12/04/2019, 05/28/2021, and 12/23/2021.  The IDS are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim is indefinite because it is internally inconsistent.  According to the Teal Sheets at page 4 (International Alloy Designations and Chemical Composition Limits for Wrought Aluminum and Wrought Aluminum Alloys, NPL on file as of 12/04/2019), AA 2050 alloy contains Cr in an amount of 0.05%.  However, claim 1, the claim upon which claim 9 depends, recites that Cr, if present, exists in an amount of 0.005-0.045%, which falls below the quantity of Cr in AA 2050 alloy.  It is unclear how AA 2050, which contains more Cr, can be the base for an alloy that contains less Cr.  Thus, the scope of the claim cannot be ascertained.  
Regarding claim 13, the limitation reciting “except for a content of Cr and V” is indefinite because the meaning is ambiguous.  The phrase could refer to an alloy identical to that recited in claim 1 but containing no Cr and V or to an alloy identical to that recited in claim 1 but containing Cr and V in non-zero amounts either greater or less than or the claimed range.  Because the meaning is unclear, the scope cannot be determined.
Regarding claim 17, there is insufficient antecedent basis for the limitations “the skin,” “the stiffeners,” and “the same starting product.”  
Further regarding claim 17, the term “the same starting product” is indefinite because it is unclear what product is the same and which product is the starting product.
Additionally regarding claim 17, the claim is indefinite because it is unclear whether the structural element comprises the skin, stiffeners, spar, and rib collectively (conjunctive ‘and’) or whether the structural element is selected from any of the aforementioned products (alternative ‘or’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,066,342 to Rioja et al. (“Rioja”) in view of US 2011/0253266 (A1) to Bush et al. (“Bush”).
Regarding claims 1, 3-7, and 18-20, Rioja teaches an aluminum-lithium alloy wrought product.  Col. 2, lines 33-36.  The alloy may be rolled or extruded or forged.  Col. 6, lines 1-5; col. 10, lines 44-46.  The alloy composition can contain in percent by weight the following elements (col. 3, lines 21-34; col. 4, lines 31-33):
Element
Claim 1
Dependent
Dependent
US 5,066,342
Li
0.05 - 1.9
0.5 - 1.5 (clm 4)
0.80 - 0.95 (clm 19)
0.5 - 4.0
Cr and/or V
0.005 - 0.045
0.010 - 0.044 (clm 7)
0.035 - 0.043 (clm 20)
0.01 - 0.2
Cu
 
1.0 - 6.0 (clm 3)
3.2 - 4.0 (clm 18)
up to 5.0
Zn
 
< 0.8 (clm 5)
 
0 - 9.0
Zr
 
0.07 - 0.15 (clm 6)
 
0 - 1.0
Al 
base
 
 
balance


Element
Claim 1
Dependent
Dependent
US 5,066,342
Li
0.05 - 1.9
0.5 - 1.5 (clm 4)
0.80 - 0.95 (clm 19)
0.2 - 5.0
Cr and/or V
0.005 - 0.045
0.010 - 0.044 (clm 7)
0.035 - 0.043 (clm 20)
0.01 - 0.2
Cu
 
1.0 - 6.0 (clm 3)
3.2 - 4.0 (clm 18)
at least 2.45
Zn
 
< 0.8 (clm 5)
 
0.05 - 12
Zr
 
0.07 - 0.15 (clm 6)
 
0.1 max.
Al 
base
 
 
balance


The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Rioja does not describe the alloys as a 2XXX alloy.  However, 2XXX alloys are known to be any of those listed in the Teal Sheets.  Bush at para. [0026].  AA 2XXX alloys include 2-6 wt.% Cu and 0.1-1 wt.% Mg, optionally containing up to 2 wt.% Li, up to 1 wt.% Mn, and up to 1 wt.% Ag.  Para. [0026].  Because the compositional profile of Rioja’s alloys fall within these alloy profiles, one of ordinary skill in the art would understand that Rioja’s alloys are 2XXX-type alloys.
Regarding claim 2, Rioja teaches that intermetallics are undesirable.  Col. 4, lines 14-19, 37-39; col. 5, lines 15-17.  This suggests that there are no or substantially no intermetallic phases, which falls within the claimed range.
Regarding claim 8, Rioja teaches that the alloy can contain the following elements (col. 3, lines 21-34; col. 4, lines 31-33):




Element
Claim 8
US 5,066,342
US 5,066,342
Cu
3.2 - 4.0
up to 5.0
at least 2.45
Li
0.80 - 0.95
0.5 - 4.0
0.2 - 5.0
Cr and/or V
0.005 - 0.045
0.01 - 0.2
0.01 - 0.2
Zn
0.45 - 0.70
0 - 9.0
0.05 - 12
Mg
0.15 - 0.7
0 - 5.0
0.5 - 6.0
Zr
0.07 - 0.15
0 - 1.0
0.1 max.
Mn
0.1 - 0.6
0 - 2.0
0.1 - 1.0
Ag
< 0.15
-------
-------
Fe
Fe+Si ≤ 0.20
0.5 max.
0.5 max.
Si
 
0.5 max.
0.5 max.
at least one of
 
 
 
     Ti
0.01 - 0.15
0.01 - 0.2
0.01 - 0.2
     Sc
0.02 - 0.1
0.01 - 0.2
0.01 - 0.2
     Hf
0.02 - 0.5
up to 0.6
up to 0.6
other elements
 
 
 
     each
≤ 0.05
impurities ≤ about 0.25
impurities ≤ about 0.25
     total 
≤ 0.15
impurities ≤ about 0.5
impurities ≤ about 0.5


Regarding claim 9, Bush teaches that examples of 2XXX alloys include 2050 alloy.  Para. [0026].
Regarding claims 10, 12, and 13, Rioja teaches that Cr and V are capable of forming fine dispersoids (col. 6, lines 40-45), but is silent as to concentration.  Rioja is also silent regarding FQI and whether the claimed mechanical properties are improved relative to an alloy composition except Cr and V.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the present instance, Rioja teaches the claimed composition as noted above.  Additionally, Rioja teaches a method of casting (col. 5, lines 36-47); homogenizing (col. 5, lines 54-62); hot rolling (rolled state) (col. 6, lines 1-11); solution heat treatment (col. 6, lines 20-28); quenching (col. 9, lines 27-37) (quench temper); stretching (stress relief by stretching) (col. 12, lines 53-55); and aging (col. 9, lines 38-63).  The thickness can be 0.25 to 6.0 inches (6.35 to 152.4 mm) (col. 6, lines 5-8), which overlaps the claimed range.  Because Rioja teaches a composition and method of manufacture that matches the instant invention, the claimed properties are also expected to exist the alloys in Rioja. 
Regarding claim 11, Rioja teaches that a plate can have a thickness of 0.25 to 6.0 inches (6.35 to 152.4 mm) (col. 6, lines 5-8), which overlaps the claimed range.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rioja in view of Bush, as applied to claim 1 above, and further in view of US 2012/0237395 (A1) to Jarry (“Jarry”).
Regarding claim 17, Rioja suggests using the alloy in the aircraft members (col. 1, lines 15-26; col. 9, lines 38-41), but does not specify the component parts.
Jarry, directed to aluminum alloys for the aircraft industry, teaches that aluminum alloys containing 0-6% Cu and 0-3% Li may be used to build spars, ribs, upper and lower wing skins and stiffeners.  Abstract; para. [0030].  Alloys may be chosen among various 2000-series aluminum alloys.  Para. [0039].  Rioja teaches that its alloys have improved strength and toughness.  Col. 2, lines 37-46.  It would have been obvious to one of ordinary skill in the art to have used the alloys of Rioja to build the products disclosed by Jarry because its mechanical properties would be advantageous for components subject to multiple and repetitive stresses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 13, 2022